DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 7/3/2019.
Claims 1-3 are currently pending and have been examined.
Effective Filling Date: 7/7/2018.
Priority
The present application claims priority to Provisional Application 62/694,982, filed on 7/7/2018.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because Applicant has submitted a drawing that does not comply with applicable regulations. In Fig. 1 and Fig. 5, the text should be in black and not shaded or grey scale. See 37 CFR 1.84(1). The use of greyscale for text, intentional or otherwise, has made the text difficult to read and not amenable to reproduction. See Id. Further, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and 4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-3 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1 has been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A computer implemented digital platform comprising: a digital client site selected from one of; a website or a mobile application, the client site comprising a digital agreement; a GPS locator,
wherein the client site or the GPS locator may be accessed as combined or separate parts and wherein the client site allows an owner of a good or service to make real-time changes to the digital agreement and further allows a user to agree to a modified current digital agreement which then gives the user the right to access the good or service specified within the digital agreement.

The highlighted portions of limitations above recite commercial or legal interaction of agreements in the form of contracts that falls under “Certain Methods of Organizing Human 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computer implemented digital platform,” including “a digital client site selected from one of; a website or a mobile application” and “GPS locator,”  to receive, modify, and present information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least page 13 line 8 - page 19  and Fig. 10) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitation in [B] is merely step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [B]-[D] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using a generic computer component. See MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-3 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional information of the good or services comprises government owned or government managed lands selected from the group consisting of; hunting land, fishing area, hiking land, camping land, golfing land, swimming area, and lodging which does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
Dependent claim 3 further recites additional information of wherein the government owned or managed hunting land is a Block Management Area which does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Introducing MONTANA HUNTING ACCESS 2016!” https://web.archive.org/web/20161018115100/http://emountainworks.com/MTHuntingAccess.aspx, Published October 18, 2016 hereinafter “MountainWorks.” 
Claim 1, MountainWorks discloses a computer implemented digital platform (page 1 introducing MONTANA HUNTING ACCESS 2016, which is an app implemented by a computer or mobile device) comprising:
a. a digital client site selected from one of; a website or a mobile application (Page 1, disclosing “app works with your mobile device’s GPS”), the client site comprising a digital agreement (Page 2, under Get critical info! “Review the BMA document for landowner contact info &/or sign in box location--right there on your phone!--so you can get permission.” Page 3, “we provide every single BMA document associated with all of the state’s 800+ BMAs (yes that means right there on your phone!).”;
b. a GPS locator (Page 1, “app works with your mobile device’s GPS and a beautiful mapping interface so you can pinpoint yourself relative to land ownership boundaries.” Page 2 “your phone’s GPS” Page 3, “MONTANA HUNTING ACCESS 2016 allows you to use the GPS on your phone or mobile device to see exactly where you’re standing relative to the nearest private/BMA/public property boundary”),
wherein the client site or the GPS locator may be accessed as combined or separate parts and wherein the client site allows an owner of a good or service to make real-time changes to the digital agreement and further allows a user to agree to a modified current digital agreement which then gives the user the right to access the good or service specified within the digital agreement (Page 2, under Get critical info! “Review the BMA document for landowner contact info &/or sign in box location--right there on your phone!--so you can get permission.” Page 3, under We understand the critical information you need. “The single biggest issue for Montana hunters is knowing where you can and cannot hunt. We are laser focused on providing you the most up to date information on public and private land boundaries, as well as private lands that are included in Montana Fish, Wildlife & Parks’ Block Management Area (MFWP BMA) program. MONTANA HUNTING ACCESS 2016 allows you to use the GPS on your phone or mobile device to see exactly where you’re standing relative to the nearest private/BMA/public property boundary. And we provide every single BMA document associated with all of the state’s 800+ BMAs (yes that means right there on your phone!). Those documents show you, among many things, the location of those illusive sign-in boxes.”).
Claim 2, MountainWorks discloses the platform of claim 1. MountainWorks further discloses wherein the good or service comprises government owned or government managed lands selected from the group consisting of; hunting land, fishing area, hiking land, camping land, golfing land, swimming area, and lodging (Title and app name is MONTANA HUNTING ACCESS 2016. Page 1 disclosing “[i]ncludes every document for every Montana Fish, Wildlife & Parks Block Management Area (BMA) in the state of Montana!” Page 2, “Select your hunting region”). 
Claim 3, MountainWorks discloses the platform of claim 2. MountainWorks further discloses wherein the government owned or managed hunting land is a Block Management Area (Pages 1 and 3 disclosing “[i]ncludes every document for every Montana Fish, Wildlife & Parks Block Management Area (BMA) in the state of Montana!” Page 2, “Show BMAs from one region”; “Select desire BMA”; “Access BMA docs in the field”; “Review the BMA document for landowner contact info&/or sign in box location). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
“New cellphone app maps Montana Block Management Areas” Published September 11, 2016, https://web.archive.org/web/20170613033017/http://billingsgazette.com/lifestyles/recreation/new-cellphone-app-maps-montana-block-management-areas/article_db9b6d10-0544-5097-a472-d801500c1c4c.html, disclosing the Montana Hunting Access 2016 app. 
“Mountainworks access press release” Published September 1, 2016, https://web.archive.org/web/20161227025327/http://www.emountainworks.com/docs/mthuntingaccess_press_release.pdf, disclosing information related to the launch of smart phone app called Montana Hunting Access 2016.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.